Citation Nr: 1809062	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected internal derangement of the right knee.

2. Entitlement to a rating in excess of 10 percent for service-connected internal derangement of the left knee.

3. Entitlement to a compensable rating for service-connected intermittent urethritis.


REPRESENTATION

Veteran represented by:	Attorney, J. Michael Woods


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from December 1976 to February 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A hearing was held before the undersigned in Washington, D.C. in July 2015. A transcript of the hearing is associated with the Veteran's claims file.

These claims were remanded in November 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the Veteran's claims file, the Board finds multiple grounds for remand. First, in October 2016, the Veteran attended VA examinations evaluating the severity of his bilateral knees and intermittent urethritis. Subsequently, there was no SSOC issued re-adjudicating the claims. On remand, the AOJ must issue an SSOC that addresses this additional evidence. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Second, remand is warranted for a new VA examination for the bilateral knees and an addendum opinion for intermittent urethritis. 

In regard to the claims for the knees, the Board finds the examinations of record to be inadequate. The November 2015 VA examiner and October 2016 VA examiner did not opine on likely functional loss during flare-ups and/or with repeated use. When opining on whether, and to what extent, the Veteran experiences likely functional loss during flare-ups and/or with repeated use, the Court has stated the examiner should attempt to ascertain adequate information from relevant sources, including lay statements, regarding frequency, duration, characteristics, severity, or functional loss. See Sharp v. Shulkin, 29 Vet. App. 26 (2017).There is no indication the examiners made any attempt to ascertain adequate information from relevant sources in order to provide the requested opinion. 

The Veteran is reminded that it is difficult for VA to adjudicate the Veteran's bilateral knee claim if the Veteran declines range of motion testing. The Board encourages the Veteran to attempt any testing suggested by the examiner and communicate to the examiner when he is feeling pain and discomfort during testing. 

In regard to the claim for intermittent urethritis, the November 2015 Board decision specifically requested the examiner offer an opinion as to what extent, if any, the Veteran's urethritis affects sexual function, including the onset of pain after sexual activity. Neither the December 2015 or November 2016 examiner addressed this contention. Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action. Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination, preferably with an examiner other than the December 2015 and October 2016 examiners, to determine the current severity of his bilateral service-connected knee conditions. The claims file must be made available to and reviewed by the examiner prior to the examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The physician should conduct range of motion testing expressed in degrees of the bilateral knees in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings. The physician should document specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. If pain on motion is observed, the physician should indicate the point at which pain begins, expressed in degrees. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

If the examination does not take place during a flare-up or after repeated use over time, the examiner should attempt to offer an estimate of additional functional loss from relevant sources, including the Veteran's lay statements. See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record, the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

2. Forward the claims file to the October 2016 VA urinary tract examiner or another appropriate medical examiner if the previous examiner is not available. If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must discuss:

To what extent, if any, does the Veteran's service-connected urethritis affect sexual function, to include the onset of pain after sexual activity?

The examiner should consider the Veteran's October 2013 notice of disagreement, March 2014 VA Form 9, and July 2015 hearing testimony regarding pain and discomfort with sexual intercourse.

3. Upon completion of the above, the AOJ should review the examination report and opinions to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2017).

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his attorney should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




